Citation Nr: 1721318	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-21 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for basal cell carcinoma (BCC), to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1951 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board first remanded this case to the Agency of Original Jurisdiction (AOJ) in February 2011 to cure defective notice and to acquire identified medical records.  In January 2014, the Board remanded the claim again for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's military service did not include onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war.

2.  The Veteran's basal cell carcinoma first manifested more than five years after his claimed ionizing radiation exposure. 


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma, to include as due to ionizing radiation exposure have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(d), 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided notice in a February 2008 letter, prior to the November 2008 rating decision on appeal.  Upon the Board's February 2011 remand, the Veteran was provided corrective notice in a May 2011 letter. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran were obtained.  Additionally, per 38 C.F.R. § 3.311 and the Board's January 2014 remand, the Veteran's records were sent to the Under Secretary for Health for a dose estimate.  In addition, the Veteran was afforded the opportunity to present testimony at a hearing before the Board, but declined.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

VA regulations provide that diseases specific to radiation-exposed veterans shall be presumed to have been incurred in service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  See 38 C.F.R. § 3.309 (b)(i), (ii) (2016).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  See 38 U.S.C.A. § 1112 (c)(2); 38 C.F.R. § 3.309 (d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311 (b)(2). 
Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  See 38 C.F.R. § 3.311 (a)(2) (2016).  In all other claims, 38 C.F.R. § 3.311 (a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311 (a)(2)(iii) (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran claims that basal cell carcinoma (BCC) is related to ionizing radiation exposure during his active duty service.  The Veteran asserts he was exposed to ionizing radiation when he visited Nagasaki, Japan in 1953. 

The Board notes the Veteran was first diagnosed with BCC in 2000.  VA treatment records from December 2005 and July 2009 reveal treatment of carcinomas on the nose and above the left eyebrow.  The Veteran's service treatment records are silent as to any complaints or treatment for BCC or any other skin cancer.  However, the Veteran reported visiting Nagasaki in 1953 while on authorized leave.  Although the Veteran's military personnel file does not reflect this visit, embarkation records indicate he first arrived in Kobe, Japan in October 1953 and departed for Korea the following month.  As the Veteran is competent to report his travels, and nothing in the record challenges his assertion, the Board finds his report of visiting Nagasaki in 1953 credible and probative.  Additionally, the Veteran has not asserted, and the record does not show, he was in Nagasaki from August 6, 1945, to July 1, 1946.  

Initially, the Board notes the Veteran was not involved in a listed radiation-risk activity, as defined under 38 C.F.R. § 3.309 (d)(3)(ii), nor does he have a disease listed in § 3.309 (d)(2).  As such, the § 3.309 presumptive service connection provisions are not applicable to the Veteran's claim.

In a January 2010 Radiation Risk Activity Worksheet, the Veteran reported he worked in a uranium mine in Grants, New Mexico for 5 months in 1959, five years after service.  Likewise, although the Veteran reported he does not currently smoke, he stated he smoked cigarettes until 1980.  Additionally, the Veteran reported a family history of cancer as both his parents were diagnosed with leukemia.  

Upon reviewing the Veteran's records, the Under Secretary of Health noted the aforementioned facts, and assigned a 1.25 rem dose to the Veteran in its October 2016 advisory opinion.  The 1.25 rem dose was assigned because the "highest reconstructed and/or measured dose to any confirmed participant during the post-World War II occupation of Japan was 1.25 rem during the entire occupation period (September 16, 1945, to July 1, 1946)."  The Under Secretary also noted the Veteran's true dose would have been much lower than the dose assigned "[d]ue to radioactive decay and the actual time [he] spent in Japan[.]"  Additionally, the advisory opinion noted a position statement from the Health Physics Society, which posited that in dose exposures below 5 to 10 rem, the risks of health effects are either too small for observation or nonexistent.  Based on the Veteran's BCC diagnosis more than 46 years after the claimed exposure in 1953, his family history of cancer, and his admitted 29-year smoking habit, the advisory opinion concluded there is no reasonable possibility that the Veteran's BCC can be attributed to ionizing radiation exposure during active duty service. 
  
First, the Board notes the Veteran's credible report of visiting Nagasaki in 1953 meets the criteria for other exposure claims in § 3.311 (a)(2)(iii).  Second, as BCC is a form of skin cancer, it is considered a radiogenic disease per § 3.311 (b)(2)(vii).  Third, given the BCC diagnosis in 2000, 46 years after the Veteran's claimed exposure, the Board finds the disease first manifested more than five years after exposure, which is outside the statutory period provided in § 3.311 (b)(5).  

Furthermore, in accordance with the applicable regulations, the claim was sent to the Under Secretary of Health and the Director of Compensation Service for further consideration.  The subsequent radiation review and advisory opinion assigned the Veteran an estimated dose of 1.25 rem, and noted his family history of cancer, as well as his 29-year smoking habit.  Both the radiation review and the advisory opinion concluded it is unlikely the Veteran's BCC was caused by his claimed exposure in 1953.  Thus, the Board has determined the preponderance of the evidence is against the Veteran's claim.  As such, entitlement to service connection for BCC is not warranted. 

ORDER

Entitlement to service connection for basal cell carcinoma, to include as due to ionizing radiation exposure is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


